Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, there is no antecedent basis for “the at least one end cap” because parent claim 1 has been amended to include first and second end caps which excludes a singular end cap which is included in the claimed range of “at least one”.
In claim 28, there is no antecedent basis for “the barb connector”.
Claims 29-31 depend from indefinite claim 28.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mayer 2010/0288723. Mayer discloses: A modular bottle system (200), comprising:
a body portion including opposing first (216, 305) and second ends (218, 306), the first end having a first threading portion and a first opening (at 222 or 308), and the second end having a second 
a first end cap (204 or 303) configured to threadably couple with the first threading portion (as shown in figures 2 and 3): and
a second end cap (212 or 304) configured to threadably couple with the second threading portion (as shown in figures 2 and 3),
wherein the first end cap defines a barb connector in fluid communication with the interior region, the barb connector immovably extending outwardly away from the body portion from an outer surface of the first end cap (Mayer discloses an extending barb type connector 208 or 312 with prongs such as those shown at 906 and 908 which attach the connector to an end cap 204 or 303 as claimed wherein the barb extends beyond the upper surface of the bottle with a bulbous portion at 208 in figure 2 or at 312 in figure 3 or 902 with a smaller diameter neck underneath the bulbous portion as shown between 902 and 906, 908 in figure 9), and
wherein the first end cap further defines an interior spigot portion (206 or 314) in fluid communication with the barb connector, the interior spigot portion extending internally into the interior region of the body portion when the first cap is threaded onto the first opening (as shown in figures 2 and 3 interior spigot portions 206 or 314 extend into the barb connectors 208 and 312 as claimed).
Regarding claim 2, Mayer discloses the bottle to be a squeeze bottle in paragraphs 40 and 42.
Regarding claim 24, Mayer discloses an extending barb type connector 208 with prongs such as those shown at 906 and 908 which attach the connector to an end cap 204 as claimed wherein the barb extends beyond the upper surface of the bottle with a bulbous portion at 208 in figure 2 or at 312 in figure 3 or 902 with a smaller diameter neck underneath the bulbous portion as shown between 902 and 906, 908 in figure 9.
.
Claim Rejections - 35 USC § 103
Claims 4, 8, 25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer 2010/0288723 in view of Shiloni 2006/0186076. Mayer discloses: A modular bottle system (200), comprising:
a body portion including opposing first (216, 305) and second (218, 306) threaded ends with first and second end caps (204, 212, 303 or 304) substantially as claimed but does not disclose a one-way valve in fluid communication with the interior region. However, Shiloni teaches another liquid bottle dispenser also with a barb connector 44 on a planar portion 32 having an offset check valve 48 for the purpose of allowing the inflow of air to relieve any vacuum forming in the bottle during dispensing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the end cap of Mayer with an offset check valve as, for example, taught by Shiloni in order to allow the inflow of air to relieve any vacuum forming in the bottle during dispensing.
Regarding claims 8 and 31, Shiloni teaches adding a straw or nozzle 52 removably connecting with the barb connector 44 for the purpose of drinking from the bottle without having to tilt the bottle.
Regarding claim 29, Mayer discloses a non-threaded exterior wall at the end of the pointer for 303 in figure 3 that surrounds the threaded internal wall at 308 and has a larger diameter since it surrounds and is spaced from the interior threaded wall at 308.
Regarding claim 30, Mayer discloses the claimed barb as discussed in the rejection of claim 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer 2010/0288723 in view of Gallois 2,843,281. Mayer discloses: A modular bottle system (200), comprising:
.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer 2010/0288723 in view of Bansal 5,865,354. Mayer discloses: A modular bottle system (200), comprising:
a body portion including opposing first (216, 305) and second (218, 306) threaded ends with first and second end caps (204, 212, 303 or 304) and an extending barb type connector 208 or 312 substantially as claimed but does not disclose a nozzle configured to removably connect with the extending barb connector wherein the nozzle includes a flexible connector arm and a stopper element, wherein a first end of the flexible connector arm is coupled to the nozzle and an opposing second end of the flexible connector arm is coupled to the stopper element. However, Bansal teaches another liquid bottle dispenser also with a barb type connector or projection 18 having a nozzle 15 configured to removably connect with the extending barb connector via 14 wherein the nozzle includes a flexible connector arm and a stopper element (extending from 12), wherein a first end of the flexible connector arm is coupled to the nozzle and an opposing second end of the flexible connector arm is coupled to the stopper element (as shown in figure 2) apparently for the purpose of allowing increasing the sanitation of the outlet while allowing easy access to the outlet. Therefore, it would have been .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer 2010/0288723 in view of Vockler et al. 2008/0277418. Mayer discloses: A modular bottle system (200), comprising:
a body portion including opposing first (216, 305) and second (218, 306) threaded ends with first and second end caps (204, 212, 303 or 304) substantially as claimed but does not disclose a pair of knobs located opposite one another, and the flexible loop defining an aperture at each longitudinal end thereof that is sized to fit over a respective one of the pair of knobs and be secured thereto. However, Vockler teaches another liquid bottle dispenser also with an end cap 18 with 14, having a pair of knobs 42 and a flexible loop 16 defining an aperture 42 at each longitudinal end thereof that is sized to fit over a respective one of the pair of knobs and be secured thereto (as shown in figure 6) for the purpose of providing a handle with which to carry the bottle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the bottle of Mayer with a pair of knobs on the end cap and a loop with end apertures as, for example, taught by Vockler in order to provide a handle with which to carry the bottle.
Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. Applicant contends that Mayer does not disclose a barb connector with an interior spigot. However, as noted in the rejection the barb connector 900 shown in figure 9, along with the same connectors shown in figures 2 and 3, has barb type elements 906 and 908 which immovably lock the connector in place and include an interior spigot at 206, 314 or 904.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19, 22 and 27 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng teaches another dispensing bottle with a check valve 13 in the end cap. Flore teaches a flexible loop 6 with small apertures that fit over knobs 4 that are located on the container sidewall and not on the circumferential side surface of a first end cap as called for in claims 14 and 15.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754